 
Exhibit 10.1
 
 
 
FORM OF
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”), dated as of __________, is by
and between Monopar Therapeutics Inc., a Delaware corporation (the “Company”),
and _______________________ (“Indemnitee”).
 
RECITALS
 
1.
The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve as officers and directors of the
Company and to indemnify its officers and directors so as to provide them with
the maximum protection permitted by law.
 
2.
In order to address such issues and induce Indemnitee to serve or continue to
serve as an officer or director of the Company, the Company has determined to
enter into this Agreement with Indemnitee.
 
3.
The indemnification rights provided to Indemnitee pursuant to this Agreement are
in addition to any rights for indemnification provided to Indemnitee pursuant to
the Company’s certificate of incorporation (as it may be amended from time to
time, the “Certificate of Incorporation”), the Company’s bylaws (as they may be
amended from time to time, the “Bylaws”) and any resolutions adopted pursuant
thereto and to any indemnification rights to which Indemnitee may be entitled
under the General Corporation Law of the State of Delaware (the “DGCL”).
 
AGREEMENT
 
Therefore, the Company and Indemnitee agree as follows:
 
1.
Definitions.
 
a.
A “Change in Control” shall mean the occurrence of any one or more of the
following events:
 
i.
any Person (other than any Permitted Holder as defined in the Company’s
Certificate of Incorporation) becomes the Beneficial Owner (except that a Person
shall be deemed to be the Beneficial Owner of all shares that any such Person
has the right to acquire pursuant to any agreement or arrangement or upon
exercise of conversion rights, warrants or options or otherwise, without regard
to the sixty (60) day period referred to in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company, representing thirty
percent (30%) or more of the combined voting power of such entity’s then
outstanding securities;
 
ii.
during any twelve (12) month period, a majority of the members of the board of
directors of the Company is replaced by individuals who were not members of the
board of directors of the Company at the beginning of such twelve (12) month
period and whose election by the board of directors of the Company or nomination
for election by the Company’s shareholders was not approved by a vote of at
least a majority of the directors then still in office who either were directors
at the beginning of such twelve (12) month period or whose election or
nomination for election was previously so approved;
 
iii.
the consummation of a merger or consolidation of the Company with any other
entity, other than a merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or resulting entity) fifty percent (50%) or more of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or
 
iv.
the consummation of a sale or disposition of all or substantially all of the
assets of the Company, other than such a sale or disposition that would result
in the voting securities of the Company outstanding immediately prior thereto
representing fifty percent (50%) or more of the combined voting power of the
acquiring entity outstanding immediately after such a sale or disposition.
 
For purposes of this Section 1(a), the following terms shall have the following
meanings:
 
                                        (1) “Person” shall have the meaning
ascribed to such term in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including a “group” as defined in Section
13(d) thereof.
  

                                        (2) “Beneficial Owner” shall have the
meaning ascribed to such term in Rule13d-3 and Rule 13d-5 of the Exchange Act.
 
b.
“Bylaws” shall have the meanings set forth in the Recitals.
 
c.
“Certificate of Incorporation” shall have the meaning set forth in the Recitals.
 
d.
“Corporate Status” describes the status of a person who is or was a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of the Company or any other Enterprise.
 
e.
“DGCL” shall have the meaning set forth in the Recitals.
 
f.
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
g.
“Enterprise” means the Company and any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary.
 
h.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules, regulations and guidance thereunder, or any successor
act thereto.
 
i.
“Expenses” include all reasonable and actually incurred attorneys’ fees,
retainers, court costs, transcript costs, fees and costs of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding. Expenses also include
(i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersede as bond or other appeal bond or their
equivalent, and (ii) for purposes of Section 12(d), Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Company. Expenses, however, shall
not include amounts paid in settlement by Indemnitee or the amount of judgments
or fines against Indemnitee.
 
j.
“Independent Counsel” means a law firm, or a partner or member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent (i) the Company or
Indemnitee in any matter material to either such party (other than as
Independent Counsel with respect to matters concerning Indemnitee under this
Agreement, or other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
 
k.
“Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or proceeding, whether brought in the right of
the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, including any appeal therefrom and including without
limitation any such Proceeding pending as of the date of this Agreement, in
which Indemnitee was, is or will be involved as a party, a potential party, a
non-party witness or otherwise by reason of (i) the fact that Indemnitee is or
was a director or officer of the Company, (ii) any action taken by Indemnitee or
any action or inaction on Indemnitee’s part while acting in the capacity of a
director or officer of the Company, or (iii) the fact that he or she is or was
serving at the request of the Company as a director, trustee, general partner,
managing member, officer, employee, agent or fiduciary of the Company or any
other Enterprise, in each case whether or not serving in such capacity at the
time any liability or Expense is incurred for which indemnification or
advancement of expenses can be provided under this Agreement.
 
l.
Construction of Certain Phrases. Reference to “other enterprises” shall include
employee benefit plans; references to “fines” shall include any excise taxes
assessed on a person with respect to any employee benefit plan; references to
“serving at the request of the Company” shall include any service as a director,
officer, employee or agent of the Company which imposes duties on, or involves
services by, such director, officer, employee or agent with respect to an
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner he or she reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Agreement.
 
2.
Indemnification in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful.
 
3.
Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 3, Indemnitee shall be indemnified to the fullest
extent permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company. No indemnification for Expenses shall be made
under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction to be
liable to the Company, unless and only to the extent that the Delaware Court of
Chancery or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such expenses as the Delaware Court of Chancery or such
other court shall deem proper.
 
4.
Indemnification for Expenses of a Party Who is Wholly or Partly Successful. To
the extent that Indemnitee is a party to or a participant in and is successful
(on the merits or otherwise) in defense of any Proceeding or any claim, issue or
matter therein, the Company shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith. For purposes of this section, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
 
5.
Indemnification for Expenses of a Witness. To the extent that Indemnitee is, by
reason of his or her Corporate Status, a witness in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified to the extent
permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.
 
6.
Additional Indemnification. Notwithstanding any limitation in Sections 2, 3 or
4, the Company shall indemnify Indemnitee to the fullest extent permitted by
applicable law, as such may be amended from time to time, if Indemnitee is, or
is threatened to be made, a party to or a participant in any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with the Proceeding or any claim, issue or matter therein.
 
7.
Exclusions. Notwithstanding any provision in this Agreement, the Company shall
not be obligated under this Agreement to make any indemnity in connection with
any Proceeding (or any part of any Proceeding):
 
a.
for which payment has actually been made to or on behalf of Indemnitee under any
statute, insurance policy, indemnity provision, vote or otherwise, except with
respect to any excess beyond the amount paid;
 
b.
for an accounting or disgorgement of profits pursuant to Section 16(b) of the
Exchange Act or similar provisions of federal, state or local statutory law or
common law, if Indemnitee is held liable therefor (including pursuant to any
settlement arrangements in connection therewith);
 
c.
for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002, or the payment to the Company of profits arising
from the purchase and sale by Indemnitee of securities in violation of Section
306 of the Sarbanes-Oxley Act of 2002), if Indemnitee is held liable therefor
(including pursuant to any settlement arrangements in connection therewith);
 
d.
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, agents or other indemnitees, unless (i) the Company’s board
of directors authorized the Proceeding (or the relevant part of the Proceeding)
prior to its initiation, (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law, (iii) otherwise authorized in Section 12, or (iv) otherwise required by
applicable law; or
 
e.
if prohibited by law.
 
8.
Advances of Expenses. The Company shall advance the Expenses incurred by
Indemnitee in connection with any Proceeding prior to its final disposition, and
such advancement shall be made as soon as reasonably practicable, but in any
event no later than 90 days, after the receipt by the Company of a written
statement or statements requesting such advances from time to time (which shall
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditure made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice).
Indemnitee hereby undertakes to repay any advance to the extent that it is
ultimately determined that Indemnitee is not entitled to be indemnified by the
Company, and no other form of undertaking shall be required other than the
execution of this Agreement. Such repayment obligation will be unsecured and
will not bear interest. This Section 8 shall not apply to the extent advancement
is prohibited by law and shall not apply to any Proceeding (or any part of any
Proceeding) for which indemnity is not permitted under this Agreement, but shall
apply to any Proceeding (or any part of any Proceeding) referenced in Section
7(b) or 7(c) prior to a determination that Indemnitee is not entitled to be
indemnified by the Company.
 
9.
Procedures for Notification and Defense of Claim.
 
a.
Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification or advancement of Expenses as
soon as reasonably practicable following the receipt by Indemnitee of notice
thereof. The written notification to the Company shall include, in reasonable
detail, a description of the nature of the Proceeding and the facts underlying
the Proceeding. The failure by Indemnitee to notify the Company will not relieve
the Company from any liability which it may have to Indemnitee hereunder or
otherwise than under this Agreement, and any delay in so notifying the Company
shall not constitute a waiver by Indemnitee of any rights, except to the extent
that such failure or delay materially prejudices the Company.
 
b.
If, at the time of the receipt of a notice of a Proceeding pursuant to the terms
hereof, the Company has directors’ and officers’ liability insurance in effect
that may be applicable to the Proceeding, the Company shall give prompt notice
of the commencement of the Proceeding to the insurers in accordance with the
procedures set forth in the applicable policies. The Company shall thereafter
take all commercially-reasonable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.
 
c.
If the Company is obligated to make any indemnity in connection with a
Proceeding, the Company may assume the defense of such Proceeding with counsel
approved by Indemnitee, which approval shall not be unreasonably withheld,
conditioned or delayed, upon the delivery to Indemnitee of written notice of the
Company’s election to do so. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee for any fees or expenses of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding.
Notwithstanding the Company’s assumption of the defense of any such Proceeding,
the Company shall be obligated to pay the fees and expenses of Indemnitee’s
separate counsel to the extent (i) the employment of separate counsel by
Indemnitee is authorized by the Company, (ii) counsel for the Company or
Indemnitee shall have reasonably concluded that there is a conflict of interest
between the Company and Indemnitee in the conduct of any such defense such that
Indemnitee needs to be separately represented, (iii) the Company is not
financially or legally able to perform its indemnification obligations, or (iv)
the Company shall not have retained, or shall not continue to retain, counsel to
defend such Proceeding. Regardless of any provision in this Agreement,
Indemnitee shall have the right to employ counsel in any Proceeding at
Indemnitee’s personal expense. The Company shall not be entitled, without the
consent of Indemnitee, to assume the defense of any claim brought by or in the
right of the Company.
 
d.
Indemnitee shall give the Company such information and cooperation in connection
with the Proceeding as may be reasonably appropriate.
 
e.
The Company shall not be liable to indemnify Indemnitee for any settlement of
any Proceeding (or any part thereof) without the Company’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed.
 
f.
The Company shall not settle any Proceeding (or any part thereof) in a manner
that imposes any penalty or liability on Indemnitee without Indemnitee’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed.
 
10.
Procedures upon Application for Indemnification.
 
a.
To obtain indemnification, Indemnitee shall submit to the Company a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and as is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of the Proceeding. The Company shall, as soon as
reasonably practicable after receipt of such a request for indemnification,
advise the board of directors that Indemnitee has requested indemnification. Any
delay in providing the request will not relieve the Company from its obligations
under this Agreement, except to the extent such failure is prejudicial.
 
b.
Upon written request by Indemnitee for indemnification pursuant to Section
10(a), a determination with respect to Indemnitee’s entitlement thereto shall be
made in the specific case (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Company’s board of directors, a
copy of which shall be delivered to Indemnitee or (ii) if a Change in Control
shall not have occurred, (A) by a majority vote of the Disinterested Directors,
even though less than a quorum of the Company’s board of directors, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Company’s board
of directors, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Company’s board of directors, a copy of which shall be delivered to
Indemnitee or (D) if so directed by the Company’s board of directors, by the
stockholders of the Company. If it is determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within thirty days after
such determination. Indemnitee shall cooperate with the person, persons or
entity making the determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) actually and
reasonably incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall be borne by the Company, to the extent
permitted by applicable law.
 
c.
In the event the determination of entitlement to indemnification is to be made
by Independent Counsel pursuant to Section 10(b), the Independent Counsel shall
be selected as provided in this Section 10(c). If a Change in Control shall not
have occurred, the Independent Counsel shall be selected by the Company’s board
of directors, and the Company shall give written notice to Indemnitee advising
him or her of the identity of the Independent Counsel so selected. If a Change
in Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Company’s board of directors, in which event the preceding sentence shall
apply), and Indemnitee shall give written notice to the Company advising it of
the identity of the Independent Counsel so selected. In either event, Indemnitee
or the Company, as the case may be, may, within ten days after such written
notice of selection shall have been given, deliver to the Company or to
Indemnitee, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 1 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made and substantiated, the Independent Counsel
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or a court has determined that such objection is without merit. If,
within 20 days after the later of (i) submission by Indemnitee of a written
request for indemnification pursuant to Section 10(a) hereof and (ii) the final
disposition of the Proceeding, the parties have not agreed upon an Independent
Counsel, either the Company or Indemnitee may petition the Delaware Court of
Chancery for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and for
the appointment as Independent Counsel of a person selected by the court or by
such other person as the court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 10(b) hereof. Upon the due commencement of any
judicial proceeding pursuant to Section 12(a) of this Agreement, the Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).
 
d.
The Company agrees to pay the reasonable fees and expenses of any Independent
Counsel.
 
11.
Presumptions and Effects of Certain Proceedings.
 
a.
In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement, and the Company shall, to the fullest
extent not prohibited by law, have the burden of proof to overcome that
presumption by clear and convincing evidence.
 
b.
The termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.
 
c.
For purposes of any determination of good faith, Indemnitee shall be deemed to
have acted in good faith to the extent Indemnitee relied in good faith on (i)
the records or books of account of the Enterprise, including financial
statements, (ii) information supplied to Indemnitee by the officers or employees
of the Enterprise in the course of their duties, (iii) the advice of legal
counsel for the Enterprise or its board of directors or counsel selected by any
committee of the board of directors or (iv) information or records given or
reports made to the Enterprise by an independent certified public accountant, an
appraiser, investment banker or other expert selected with reasonable care by
the Enterprise or its board of directors or any committee of the board of
directors. The provisions of this Section 11(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed to have met any applicable standard of conduct.
 
d.
Neither the knowledge, actions nor failure to act of any other director,
officer, agent or employee of the Enterprise shall be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.
 
12.
Remedies of Indemnitee.
 
a.
Subject to Section 12(e), in the event that (i) a determination is made pursuant
to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 or 12(d) of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10 of
this Agreement within 90 days after the later of the receipt by the Company of
the request for indemnification or the final disposition of the Proceeding, (iv)
payment of indemnification pursuant to this Agreement is not made (A) within
thirty days after a determination has been made that Indemnitee is entitled to
indemnification or (B) with respect to indemnification pursuant to Sections 4, 5
and 12(d) of this Agreement, within thirty days after receipt by the Company of
a written request therefor, or (v) the Company or any other person or entity
takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee may seek an
adjudication by the Delaware Court of Chancery of his or her entitlement to such
indemnification or advancement of Expenses. Indemnitee shall commence such
proceeding seeking an adjudication within 180 days after the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 12(a).
 
b.
Neither (i) the failure of the Company, its board of directors, any committee or
subgroup of the board of directors, Independent Counsel or stockholders to have
made a determination that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
(ii) an actual determination by the Company, its board of directors, any
committee or subgroup of the board of directors, Independent Counsel or
stockholders that Indemnitee has not met the applicable standard of conduct,
shall create a presumption that Indemnitee has or has not met the applicable
standard of conduct. In the event that a determination shall have been made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 12
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding commenced pursuant to this Section 12, the Company
shall, to the fullest extent not prohibited by law, have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be, by clear and convincing evidence.
 
c.
To the fullest extent not prohibited by law, the Company shall be precluded from
asserting in any judicial proceeding commenced pursuant to this Section 12 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Company is bound by
all the provisions of this Agreement. If a determination shall have been made
pursuant to Section 10 of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 12, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statements not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
 
d.
To the extent not prohibited by law, the Company shall indemnify Indemnitee
against all Expenses that are incurred by Indemnitee in connection with any
action for indemnification or advancement of Expenses from the Company under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company to the extent Indemnitee is successful in
such action, and, if requested by Indemnitee, shall (as soon as reasonably
practicable, but in any event no later than 90 days, after receipt by the
Company of a written request therefor) advance such Expenses to Indemnitee,
subject to the provisions of Section 8.
 
e.
Notwithstanding anything in this Agreement to the contrary, no determination as
to entitlement to indemnification shall be required to be made prior to the
final disposition of the Proceeding.
 
13.
Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and (ii)
the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and transactions.
 
14.
Non-exclusivity. The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Certificate of Incorporation or Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. To the extent that a
change in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Certificate of Incorporation and Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change, subject to the restrictions
expressly set forth herein or therein. Except as expressly set forth herein, no
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. Except as expressly set forth herein, the
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
 
15.
Primary Responsibility. The Company acknowledges that Indemnitee may have
certain rights to indemnification and/or advancement of expenses provided by
other sources (collectively, the “Secondary Indemnitors”). The Company agrees
that Indemnitee is not obligated to enforce its rights against such Secondary
Indemnitors prior to obtaining indemnification or advancement of expenses under
this Agreement.
 
16.
No Duplication of Payments. The Company shall not be liable under this Agreement
to make any payment of amounts otherwise indemnifiable hereunder (or for which
advancement is provided hereunder) if and to the extent that Indemnitee has
otherwise actually received payment for such amounts under any insurance policy,
contract, agreement or otherwise.
 
17.
Subrogation. In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
 
18.
Duration. This Agreement shall continue in effect until the later of (a) ten
years after the date that Indemnitee shall have ceased to serve as a director or
an officer of the Company or as a director, trustee, general partner, managing
member, officer, employee, agent or fiduciary of any other Enterprise, as
applicable, (b) for as long as Indemnitee may be subject to any Proceeding, even
after Indemnitee has ceased to serve as a director or officer of the Company or
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary of any other Enterprise, as applicable.
 
19.
Successors. This Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns, and Indemnitee and Indemnitee’s estate,
heirs, legal representatives and assigns.
 
20.
Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order or other
applicable law, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (ii) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.
 
21.
Enforcement. The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve or continue to serve as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director or officer of the Company.
 
22.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Certificate of
Incorporation, Bylaws and applicable law.
 
23.
Modification and Waiver. No supplement, modification or amendment to this
Agreement shall be binding unless executed in writing by the parties hereto. No
amendment, alteration or repeal of this Agreement shall adversely affect any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. No waiver of any of the provisions of this
Agreement shall constitute or be deemed a waiver of any other provision of this
Agreement nor shall any waiver constitute a continuing waiver.
 
24.
Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, sent by electronic mail or otherwise delivered by hand, messenger or
courier service addressed:
 
a.
if to Indemnitee, to Indemnitee’s address, or electronic mail address as shown
on the signature page of this Agreement or in the Company’s records, as may be
updated in accordance with the provisions hereof; or
 
b.
if to the Company, to the attention of Chandler D. Robinson, Chief Executive
Officer at Monopar Therapeutics Inc., 1000 Skokie Blvd., Suite 350, Wilmette, IL
60091.
 
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid,
specifying next-business-day delivery, one business day after deposit with the
courier), or (ii) if sent via mail, at the earlier of its receipt or five days
after the same has been deposited in a regularly-maintained receptacle for the
deposit of the United States mail, addressed and mailed as aforesaid, or
(iii) if sent via electronic mail, upon confirmation of delivery when directed
to the relevant electronic mail address, if sent during normal business hours of
the recipient, or if not sent during normal business hours of the recipient,
then on the recipient’s next business day.
 
25.
Governing Law and Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction. Each party hereto (a) hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the State of
Delaware for the purpose of any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement or relating to the subject matter hereof, (b)
hereby waives to the extent not prohibited by applicable law, and agrees not to
assert, and agrees not to allow any of its subsidiaries or agents to assert, by
way of motion, as a defense or otherwise, in any such action, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that any such
proceeding brought in one of the above-named courts is improper or that this
Agreement or the subject matter hereof or thereof may not be enforced in or by
such court and (c) hereby agrees neither to commence or maintain any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement, or
relating to the subject matter hereof or thereof, other than before one of the
above-named courts, nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts, whether on
the grounds of inconvenient forum or otherwise. Each party hereto consents to
service of process in any such proceeding in any manner permitted by Delaware
law, and agrees that service of process by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 13(c) hereof is
reasonably calculated to give actual notice.
 
26.
WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED
BY THE OTHER PARTIES HERETO THAT THIS SECTION 26 CONSTITUTES A MATERIAL
INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS
AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 26 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
27.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement. This Agreement may also be
executed and delivered by facsimile or portable document format (.pdf) and in
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.
 
28.
Descriptive Headings. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.
 
 
 
[Signature Page Follows]
 
 

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.
 


 
 

 
Monopar Therapeutics Inc.
 
 
 


By:  


 
 
Name:

 
 
Title:


 
 
 
 
Indemnitee

 
 
 


By:  
 

 
 
[Insert Indemnitee Name]

 
 


 

[Signature Page to Indemnification Agreement]
 
